Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.5 CONSENT TO MODIFICATIONS This Consent to Modifications, dated August 13, 2007 is given and agreed to by the Purchasers under the Fourth Amended Note and Warrant Purchase Agreement by and among the Purchasers, Integral Vision, Inc., a Michigan corporation (the "Company"), and J. M. Warren Law Office P. C., as Agent. Factual Statements A. The undersigned is a Purchaser, the Company, or the Agent under the Fourth Amended Note and Warrant Purchase Agreement (Purchase Agreement, dated effective as of the date of execution by such Purchaser, for the purchase of the Notes and Warrants of the Company. B. The Company desires to raise additional funds under the Purchase Agreement. Prospective investors have requested terms for their potential investments that require certain portions of the Purchase Agreement be modified. The parties to this Purchase Agreement wish to modify certain portions of the Purchase Agreement to accommodate said prospective investors, which shall be accomplished by attaching said changes to the Purchase Agreement in the form of an addendum to the Purchase Agreement. C. Under the current $5,500,000 limit of aggregrate Notes issuable pursuant to the Purchase Agreement, the Company can issue $2,619,568.50 of Notes. The Company is currently indebted to Purchasers of Class 2 Notes under the Purchase Agreement in the total amount of $2,124,000 and of Class 3 Notes under the Purchase Agreement in the total amount of $378,000. At the present time there are no Class 1 Notes outstanding under the Purchase Agreement. Agreement 1. Modifications . The undersigned agree to the modifications to the Purchase Agreement as follows: Section 1(b): The sentence, As used herein, "Notes" means either Class 1 Notes, Class 2 Notes or Class 3 Notes in a total aggregate amount outstanding at any time not to exceed $5,500,000,, however such $5,500,000 shall be decreased by the principal amount of any Class 1 Notes surrendered to exercise warrants, and any Class 3 Notes converted, to purchase the Companys common stock. shall be replaced in it entirety with the following, As used herein, "Notes" means either Class 1 Notes, Class 2 Notes or Class 3 Notes in a total aggregate amount outstanding at any time not to exceed $3,000,000, however such $3,000,000 shall be decreased by the principal amount of any Class 1 Notes surrendered to exercise warrants, Page 1 of 3 and any Class 3 Notes converted, to purchase the Companys common stock subsequent to August 8, 2007. Section 1. (k) (ii): There following shall be added to this section: Class 2 Note holders may elect to receive accrued Class 2 warrants at the time said Class 2 Note holders amend their notes. In addition to electing to receive accrued
